In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-20-00260-CV
                             ________________________

                       GEORGE RUSSEY PARR IV, APPELLANT

                                            V.

                               JOANNA BASS, APPELLEE


                    On Appeal from the County Court at Law Number 2
                                   Randall County, Texas
           Trial Court No. 69,386-L2; Honorable Matthew C. Martindale, Presiding


                                     October 22, 2020

                            MEMORANDUM OPINION

                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant, George Russey Parr IV, filed a notice of appeal from the trial court’s

Order Granting Petitioner’s Motion to Revoke Suspension of Commitment without paying

the requisite filing fee. By letter of September 28, 2020, the clerk of this court notified

Parr that the filing fee was overdue and that unless he was excused from paying court

costs under Rule of Appellate Procedure 20.1, failure to pay the filing fee by October 8
would result in dismissal of the appeal. To date, Parr has not paid the filing fee or sought

leave to proceed without payment of court costs.


       Unless a party is excused from paying a filing fee, the clerk of this court is required

to collect filing fees set by statute or by the Texas Supreme Court when an item is

presented for filing. See TEX. R. APP. P. 5, 12.1(b), 20.1. Although the filing of a proper

notice of appeal invokes an appellate court’s jurisdiction, if a party fails to follow the

prescribed rules of appellate procedure, the appeal may be dismissed. TEX. R. APP. P.

25.1(b).


       Because Parr has failed to comply with a requirement of the appellate rules and a

notice from the clerk requiring action within a specified time, we dismiss the appeal. See

TEX. R. APP. P. 42.3(c).


                                                         Per Curiam




                                              2